Citation Nr: 0206847	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-13 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran served on active duty from November 1988 to March 
1990.  

In October 2001, the Board of Veterans Appeals (Board) 
vacated a previous October 1999 Board decision which 
determined that the veteran had not submitted new and 
material evidence to reopen a claim for service connection 
for a low back disorder.  Subsequent to the October 1999 
Board decision, the veteran submitted private medical 
records, underwent a Department of Veterans Affairs (VA) 
examination and provided testimony at a personal hearing.  A 
Supplemental Statement of the Case (SSOC) has not been issued 
following the introduction of this additional evidence.

Accordingly, this case is REMANDED for the following:

The regional office (RO) should review 
the newly submitted evidence and 
determine if it is new and material.  If 
the RO's decision remains adverse to the 
veteran, it should provide him and his 
representative with a SSOC and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




